     Case 2:12-cr-00215 Document 106 Filed 06/19/20 Page 1 of 4 PageID #: 534



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON



UNITED STATES OF AMERICA

v.                                     CRIMINAL ACTION NO. 2:12-00215

KEITH BRIAN CLARK



            SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                      MEMORANDUM OPINION AND ORDER


             On June 18, 2020, the United States of America

appeared by Julie M. White, Assistant United States Attorney,

and the defendant, Keith Brian Clark, appeared in person and by

his counsel, Tim C. Carrico, for a hearing on the petition on

seeking revocation of supervised release and amendment thereto

submitted by United States Probation Officer Jeffrey D. Bella.

The defendant commenced a thirty-month (30) term of supervised

release in this action on November 16, 2018, as more fully set

forth in the Supervised Release Revocation and Judgment Order

entered by the court on June 14, 2018.


             The court heard the admissions of the defendant and

the representations and argument of counsel.
  Case 2:12-cr-00215 Document 106 Filed 06/19/20 Page 2 of 4 PageID #: 535



          For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found that the defendant has violated the conditions of

supervised release in the following respects:          (1) the defendant

committed the state and local offense of driving while his

license was suspended or revoked for DUI, as evidenced by his

plea of guilty in Wayne County, West Virginia, Magistrate Court,

on March 20, 2019; (2) the defendant used and possessed

controlled substances as evidenced by the fact that on

August 12, September 18, October 7, and November 7, 2019, he

submitted positive urine specimens for morphine and on each

occasion he admitted to the probation officer his illegal use

of morphine or an unknown prescription medication and on

November 27, 2019, and February 25, 2020, he submitted positive

urine specimens for methamphetamine and on each occasion he

denied use of methamphetamine but admitted his use of heroin;

(3) the defendant failed to report to the probation officer on

November 20, 2019, after being instructed to do so by the

officer on November 19, 2019; (4) the defendant failed to locate

and enter an inpatient substance abuse program on December 10,

2019, and January 27, 2020, after being instructed by the

probation officer to so do; (5) the defendant failed to provide

urine specimens on November 12, November 22, December 5,
                                     2
  Case 2:12-cr-00215 Document 106 Filed 06/19/20 Page 3 of 4 PageID #: 536



December 10, December 18, and December 31, 2019, and January 3,

January 7, January 16, February 5, February 13, and February 17,

2020, as directed by the probation officer; and (6) the

defendant failed to attend scheduled substance abuse

counseling sessions on November 7, November 18, December 9, and

December 17, 2019, and January 15, January 22, February 6, and

February 14, 2020, as directed by the probation officer;            all as

admitted by the defendant on the record of the hearing and all

as set forth in the petition on supervised release and amendment

thereto.


           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the
                                     3
  Case 2:12-cr-00215 Document 106 Filed 06/19/20 Page 4 of 4 PageID #: 537



defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

SIX (6) MONTHS, to be followed by a term of twenty-four (24)

months of supervised release upon the same terms and standard

conditions as heretofore and the special condition that he

participate in a six to twelve month residential drug treatment

program as designated by the probation officer, where the

defendant shall follow the rules and regulations of the

facility, and participate in drug abuse counseling and treatment

as directed.


          The defendant was remanded to the custody of the

United States Marshal.


          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                   DATED:   June 19, 2020




                                     4
